DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings received on 02/19/20 are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8-14 and 16-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Leu (US 2015/0303788 A1).
          Leu discloses a soft-switching low input/output current ripple power inversion and rectification circuits in Figs. 1-35.

In regard to claim 1. An asymmetrical half-bridge converter (Figs. 15 and 33), comprising a primary-side circuit (Fig. 15) comprising a first switch (M1), a second switch (M2), a primary-side capacitor (C1, C2), an additional inductor (Lr1, Lr2), and a primary-side magnetization inductor (Lr3), wherein a secondary-side circuit (Fig. 33) comprises: a first diode (M1) and second diode (M2) which are connected in series; a first capacitor (C1) and second capacitor (C3) which are connected in series; a secondary-side rectification inductor (Lr34) having one end connected to an anode of the first diode (M1) and cathode of the second diode (M2), which are connected in series, and having the other end connected between the first capacitor (C1) and the second capacitor (C3) which are connected in series; a first coupling inductor (Lr1) having one end connected to a cathode of the first diode and having the other end connected to the first capacitor; and a second coupling inductor (Lr2) having one end connected to an anode of the second diode and having the other end connected to the second capacitor (see paragraphs 112-115 and 178-179).

In regard to claim 2. The asymmetrical half-bridge converter of claim 1, wherein a DC offset current of the secondary-side circuit is removed by the first coupling inductor (Lr1) and second coupling inductor (Lr2) of the secondary-side circuit (see paragraphs 178 and 179).
In regard to claim 4.    The asymmetrical half-bridge converter of claim 2, wherein a range of an input voltage is widened and a size of the converter is reduced by removing the DC offset current of the secondary-side circuit (see paragraphs 178 and 179).

In regard to claim 5.    The asymmetrical half-bridge converter of claim 1, wherein zero-voltage switching efficiency of the switches is improved by increasing a negative current of the primary-side circuit (see paragraphs 9-11).
 
In regard to claim 8. An operating method of an asymmetrical half-bridge converter (Figs. 15 and 33), comprising a primary-side circuit (Fig. 15), comprising a first switch (M1), a second switch (M2), a primary-side capacitor (C1, C3), an additional inductor (Lr1, Lr2), and a primary-side magnetization inductor (Lr3), and a secondary-side circuit (Fig. 33) comprising a first diode (M1) and second diode (M2) which are connected in series, a first capacitor (C1) and second capacitor (C3) which are connected in series, a secondary-side rectification inductor (Lr34) having one end connected to an anode of the first diode (M1) and cathode of the second diode (M2), which are connected in series, and having the other end connected between the first capacitor (C1) and the second capacitor (C3) which are connected in series, a first coupling inductor (Lr1) having one end connected to a cathode of the first diode and having the other end connected to the first capacitor, and a second coupling inductor (Lr2) having one end connected to an anode of the second diode and having the other end connected to the second capacitor, the method comprising: a step in which the first switch of the primary-side circuit is turned on and the first diode of the secondary-side circuit is turned on; a step in which the first switch of the primary-side circuit is turned off and the first diode of the secondary-side circuit is turned on; a step in which the second switch of the primary-side circuit is turned on, the first diode of the secondary-side 

In regard to claim 9.    The method of claim 8, wherein in the step in which the first switch (Fig. 15, M1) of the primary-side circuit is turned on and the first diode (Fig. 33, M1) of the secondary-side circuit is turned on, an output current flows through the second capacitor and first diode of the secondary-side circuit.

In regard to claim 10.    The method of claim 8, wherein in the step in which the first switch (Fig. 15, M1) of the primary-side circuit is turned off and the first diode (Fig. 33, M1) of the secondary-side circuit is turned on, when a voltage of the rectification inductor of the secondary-side circuit reaches a predetermined voltage, the second diode becomes conductive.

In regard to claim 11.    The method of claim 8, wherein in the step in which the second switch of the primary-side circuit is turned on, the first diode of the secondary-side circuit is turned on, and the second diode of the secondary-side circuit is turned on, when a voltage of the magnetization inductor of the primary-side circuit is clamped to a predetermined voltage, a current flows between the first diode and second diode of the secondary-side circuit (see paragraphs 112-117).

In regard to claim 12.    The method of claim 8, wherein in the step in which the second switch of the primary-side circuit is turned on and the second diode of the secondary-side circuit is turned on, the first diode of the secondary-side circuit is turned off, and an output current flows through the first capacitor and second diode of the secondary-side circuit (see paragraphs 112-117).

In regard to claim 13.    The method of claim 8, wherein in the step in which the second switch (M2) of the primary-side circuit is turned off and the second diode (M2) of the secondary-side circuit is turned on, when a voltage of the rectification inductor of the secondary-side circuit reaches a predetermined voltage, the second diode of the secondary-side circuit becomes conductive, and a current flows between the first diode (M1) and second diode (M2) of the secondary-side circuit.

In regard to claim 14.    The method of claim 8, wherein a DC offset current of the secondary-side circuit is removed by the first coupling inductor (Fig. 33, Lr1) and second coupling inductor (Fig. 33, Lr2) of the secondary-side circuit.

In regard to claim 16.    The method of claim 8, wherein a range of an input voltage is widened and a size of the converter is reduced by removing a DC offset current of the secondary-side circuit (see paragraphs 178 and 179).
.

Allowable Subject Matter
Claims 3, 6, 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they are
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838